 

Exhibit 10.2

 

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

STATE OF NEW MEXICO

COUNTY OF BERNALILLO

 

THIS SECURITY INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES, IS
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING AND IS TO BE FILED
IN THE REAL ESTATE RECORDS.

 

THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Security
Instrument”) is made and entered into as of June 15, 2020 (the “Effective
Date”), by and between LAVENDER FIELDS, LLC, a New Mexico limited liability
company with an address of 333 Rio Rancho Drive, Suite 202, Rio Rancho, New
Mexico 87124 (“Grantor”), and MESOAM LLC, a New Mexico limited liability
company, whose address is P. O. Box 91808, Albuquerque, New Mexico 87199-1808
(together with its successors and assigns, “Grantee”).

 

RECITALS

 

WHEREAS, Grantor is indebted to Grantee and as evidence thereof has made,
executed, and delivered to Grantee that certain Promissory Note of even date
herewith, executed by Grantor in favor of Grantee in the principal amount of
$1,838,333.00 (the “Note”) (Grantor’s obligations under the Note are referred to
herein as the “Secured Obligations”); and

 

WHEREAS, Grantor desires to secure the timely payment and fulfillment of all
terms of the Secured Obligations by executing this Security Instrument.

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor irrevocably grants, mortgages, warrants, bargains, sells,
pledges, remises, aliens, assigns, conveys, transfers and sets over to Grantee,
WITH MORTGAGE COVENANTS and upon the statutory mortgage condition, and with all
other statutory rights and covenants and subject to the further terms of this
Security Instrument, all of Grantor’ right, title and interest in and to the
following:

 

(a)       All that tract or parcel of land and other real property interests in
Bernalillo County, New Mexico more particularly described in Exhibit A attached
hereto and made a part hereof, together with all of Grantor’ right, title and
interest in, to and under all rights of way, easements, privileges and
appurtenances relating or appertaining to such real estate and all water and
water rights, sewer and sewer rights, ditches and ditch rights, minerals, oil
and gas rights, royalties, lease or leasehold interests owned by Grantor, now or
hereafter used in connection with or appurtenant to or related to such real
estate, and all interests of Grantor now owned or hereafter acquired in and to
streets, roads, alleys and public places, now or hereafter used in connection
with such real estate, and all existing or future licenses, contracts, permits
and agreements required or used in connection with the ownership, operation or
maintenance of such real estate, and any and all insurance proceeds, and any and
all awards, including interest, previously or hereafter made to Grantor for
taking by eminent domain or in lieu thereof (collectively, the “Land”); and

 



   

 

 

(b)       All improvements of every kind and description now or hereafter
erected or placed on the Land (the “Improvements”) and all materials intended
for construction, reconstruction, alteration and repair of such Improvements now
or hereafter erected thereon, all of which materials shall be deemed to be
included within the Premises (as hereinafter defined) immediately upon the
delivery thereof to the Land, and all “equipment”, “goods” and “fixtures” as
such terms are defined in the Uniform Commercial Code as adopted and in effect
in the state in which the Premises is located, as amended from time to time (the
“Uniform Commercial Code”); and

 

(c)       All of Grantor’s right, title and interest in, to and under all other
collateral identified on EXHIBIT B attached hereto and made a part hereof (the
“Other Collateral”) (hereinafter, the Land, Improvements and Other Collateral
together with all proceeds thereof, being collectively referred to as the
“Premises”).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to Grantee as security for the
Secured Obligations.

 

As additional security for the Secured Obligations, Grantor hereby transfers and
assigns to Grantee and grants to Grantee, subject to any rights and interest
assigned to a prior lien holder, a security interest under the Uniform
Commercial Code (as defined herein) in all right, title and interest of Grantor
in and to all of the following:

 

Any and all construction contracts, architects’ contracts, technical services
agreements, and other contracts, licenses and permits now or hereafter affecting
the Premises, and all plans, specifications, designs, drawings, permits,
licenses (including, without limitation, permits, licenses and rights obtained
from any governmental, quasi-governmental or private person or entity whatsoever
concerning ownership, operation, use or occupancy of the Premises), contract
rights (including, without limitation, any contract with any architect or
engineer or with any other provider of goods or services for or in connection
with any construction, repair or other work upon the Premises, and any contract
for management or any other provision of service in connection with the
Premises), approvals, actions, refunds of real estate taxes and assessments and
any other governmental impositions related to the Premises, approvals, actions
and causes of action that now or hereafter relate to, are derived from or are
used in connection with the Premises, or the use, operation, maintenance,
occupancy or enjoyment thereof or the conduct of any business or activities
thereon (all of the foregoing being the “Intangible Personalty”) or any part
thereof, and Grantor agrees to execute and deliver to Grantee such additional
instruments, in form and substance reasonably satisfactory to Grantee, as may
hereafter be reasonably requested by Grantee to evidence and confirm said
assignment; provided, however, that acceptance of any such assignment shall not
be construed as a consent by Grantee to any lease, rental agreement, management
contract, franchise agreement, construction contract, technical services
agreement or other contract, license or permit, or to impose upon Grantee any
obligation with respect thereto.

 



 Mortgage, Security Agreement and Fixture Filing  Page 2 

 

 

All the Improvements which comprises a part of the Premises shall, as far as
permitted by law, be deemed to be “fixtures” affixed to the aforesaid Land and
conveyed therewith. As to the Intangible Personalty and the Other Collateral,
this Security Instrument shall be considered to be a security agreement which
creates a security interest in such items for the benefit of Grantee. In that
regard, Grantor grants to Grantee all of the rights and remedies of a secured
party under the Uniform Commercial Code and grants to Grantee a security
interest in all of the Tangible Personalty, the Intangible Personalty and the
Other Collateral.

 

Grantor and Grantee covenant, represent and agree as follows:

 

ARTICLE I

Secured Obligations

 

1.1       Secured Obligations. This Security Instrument, with a final maturity
date of June 15, 2022 (the “Maturity Date”), secures the prompt payment,
performance and observance of all Secured Obligations, whether now existing or
hereafter arising or incurred, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.

 

1.2       Future Advances. Grantee may advance or loan additional sums (herein
“Future Advances”) to the Borrower. This Security Instrument shall secure not
only existing indebtedness, but also such Future Advances, up to a maximum
amount of $3,000,000.00, with interest thereon as provided in the Note, whether
such advances are obligatory or to be made at the option of Grantee or
otherwise, to the same extent as if such Future Advances were made on the date
of execution of this Security Instrument.

 

ARTICLE II
Grantor’ Covenants, Representations and Agreements

 

2.1       Title to Premises. To the best of Grantor’s knowledge, (i) Grantor is
the fee simple owner of the Land and has the right to convey the same, (ii) that
as of the date hereof title to the Land is free and clear of all liens,
encumbrances and other matters except for: (i) any mortgage or lien allowed
pursuant to Article VI hereinbelow; and (ii) the matters shown on the title
insurance policy accepted by Grantee in connection with this Security Instrument
and such other matters as are expressly permitted by Grantee (the “Permitted
Encumbrances”).

 

2.2       Taxes and Other Charges. Grantor will pay prior to delinquency all
taxes, general and special assessments and any other charges which by nonpayment
become a lien or encumbrance on the Land (and Grantor, upon request by Grantee,
will submit to Grantee receipts evidencing said payments).

 

2.3       Reimbursement. Grantor agrees that if it shall fail to pay on or
before the date that the same become delinquent any tax, assessment or charge
levied or assessed against the Premises or any utility charge, whether public or
private, or any insurance premium or if it shall fail to procure the insurance
coverage required hereunder, or if it shall fail to pay any other charge or fee
described herein, then Grantee, at its option, may pay or procure the same and
will give Grantor prompt notice of any such expenditures. Grantor will reimburse
Grantee upon demand for any sums of money paid by Grantee pursuant to this
Section, together with interest on each such payment at the applicable default
rate of interest set forth in the Note (interest shall only be due if payment is
not made to Grantee within fifteen (15) days after notice of payment from
Grantee to Grantor), and all such sums and interest thereon shall be secured
hereby.

 



 Mortgage, Security Agreement and Fixture Filing  Page 3 

 

 

2.4       Additional Documents; Further Assurances; After-Acquired Property. At
any time, and from time to time, upon request by Grantee, Grantor will make,
execute and deliver or cause to be made, executed and delivered, to Grantee and,
where appropriate, to cause to be recorded and/or filed and from time to time
thereafter to be rerecorded and/or refiled at such time and in such offices and
places as shall reasonably be deemed desirable by Grantee any and all such other
and further trust deeds, mortgages, instruments of further assurance,
certificates and other documents as may, in the reasonable opinion of Grantee,
be necessary or desirable in order to effectuate, complete, maintain, enlarge,
or perfect, or to continue and preserve the obligations of Grantor under the
Note and this Security Instrument, and the liens and security interests of this
Security Instrument upon all of the Premises, whether now owned or hereafter
acquired by Grantor. The lien hereof will automatically attach, without further
act, to all after acquired property attached to and/or used in the operation of
the Premises or any part thereof. Grantor hereby authorizes Grantee to prepare
and file such financing statements, fixture filings, renewals or continuations
thereof, amendments and supplements thereto and other instruments as Grantee may
from time to time deem necessary or appropriate in order to perfect and maintain
the security interests granted in this Security Instrument and the documents
executed in connection therewith in accordance with the Uniform Commercial Code.
Grantor hereby irrevocably makes, constitutes and appoints Grantee as the true
and lawful attorney of Grantor to take any or all of the foregoing actions in
the name of Grantor.

 

2.5       Sale, Transfer or Encumbrance. Except as expressly allowed in this
Security Instrument, Grantor will not sell, transfer, convey, mortgage, encumber
or otherwise dispose of the Premises or the Intangible Personalty or any part
thereof or any interest therein or engage in subordinate financing with respect
thereto during the term of this Security Instrument without the prior express
written consent of Grantee. Except as expressly allowed in this Security
Instrument, Grantor will not sell, transfer, convey, mortgage, encumber or
otherwise dispose of any of the Improvements.

 

2.6       Fees and Expenses. In any action to enforce this Security Instrument,
the losing party will promptly pay to the prevailing party upon demand any and
all reasonable costs and expenses of the prevailing party, including but not
limited to attorney fees and court costs, (a) as required herein and under the
Note and (b) as necessary to protect the Premises or the Intangible Personalty
or to exercise any rights or remedies under this Security Instrument or with
respect to the Premises or the Intangible Personalty. If Grantee is the
prevailing party in any such legal action, all of the foregoing costs and
expenses shall be Secured Obligations.

 

2.7       [Intentionally Omitted.]

 

2.8       Maintenance of Premises. Grantor will abstain from and will not permit
the commission of waste in or about the Premises and will maintain, or cause to
be maintained (subject to reconstruction periods after the occurrence of an act
of God), the Premises in good condition and repair, reasonable wear and tear
excepted.

 



 Mortgage, Security Agreement and Fixture Filing  Page 4 

 

 

2.9         Insurance; Casualty. Grantor shall maintain insurance coverage and
policies for the Premises in the amounts of $2,000,000 of general liability
coverage which shall name Grantee as an additional insured. Grantor assigns to
Grantee all proceeds to which Grantor may be entitled under such insurance
policies and such proceeds shall be applied to the Secured Obligations or
disbursed in accordance with the terms of this Security Instrument.

 

2.10       Eminent Domain. Subject to the rights of any prior lien holder and
any subordination that may be agreed to by Grantee, Grantor assigns to Grantee
any proceeds or awards which may become due by reason of any condemnation or
other taking for public use of the whole or any part of the Premises or any
rights appurtenant thereto to which Grantor is entitled and such proceeds or
awards shall be applied to the Secured Obligations or disbursed in accordance
with the terms of this Security Instrument. Grantor agrees to execute such
further assignments and agreements as may be reasonably required by Grantee to
assure the effectiveness of this Section. In the event any Governmental
Authority shall commence any proceedings to condemn or otherwise take pursuant
to the power of eminent domain a material portion of the Premises, Grantor shall
promptly notify Grantee of such commencement of proceedings (for demolition,
condemnation or other taking).

 

2.11       Releases and Waivers. Grantor agrees that no release by Grantee of
any portion of the Premises or the Intangible Personalty, no subordination of
any lien, no forbearance on the part of Grantee to collect on the Secured
Obligations, or any part thereof, no waiver of any right granted or remedy
available to Grantee and no action taken or not taken by Grantee shall in any
way have the effect of releasing Grantor from full responsibility to Grantee for
the complete discharge of each and every of Grantor’ obligations hereunder.

 

2.12       Authorizations; Restrictions. Grantor will use commercially
reasonable efforts to keep in full force and effect the existing zoning permits
and approvals allowing the Property to be used as a single-family subdivision
development together with any further zoning or platting approvals that the
Grantor may obtain during its development of the Property (the
“Authorizations”).

 

2.13       [Intentionally Omitted.]

 

2.14       Compliance with Law. Except to the extent of any condition which
existed prior to the date of this Security Instrument, Grantor will comply with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all governmental authorities in respect of the
ownership of all or any portion of the Premises (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls).

 

2.14.1    Environmental Compliance.

 

(a)          Representations. The following representations are made to Grantee:

 

(1)       Use of Premises. Current or future operations on or about the Premises
may include the lawfully authorized and undertaken generation, emission,
discharge, manufacture, use, handling or offsite transportation of Hazardous
Substances (herein defined), pollutants, wastewater, contaminants, air
emissions, toxic air pollutants, hazardous air pollutants, or toxic substances
(collectively “Environmental Materials”).

 



 Mortgage, Security Agreement and Fixture Filing  Page 5 

 

 

(2)       Hazardous Substances. The words “Hazardous Substances” mean any and
all hazardous or toxic substances, materials or waste as defined by or listed
under the Environmental Laws. The term “Hazardous Substances” also includes,
without limitation, petroleum and petroleum by-products or any fraction thereof
and asbestos.

 

(3)       Permits, Authorizations and Approvals. Grantor shall immediately
notify Grantee of any notice or allegation of noncompliance or violation with
any Environmental Law. The words “Environmental Laws” mean the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C, Section 1801, et seq., the Resource
Conservation and Recovery Act. 42 U.S.C. Section 6901, et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, the New Mexico Ground Water
Protection Act, the New Mexico Solid Waste Act, the New Mexico Hazardous Waste
Act, and the New Mexico Quality Control Act, and any rules or regulations
adopted pursuant thereto.

 

(b)          Affirmative Covenants. Grantor covenants with Grantee as follows:

 

(1)       Use of Premises. Except as allowed by the applicable permits,
authorizations and approvals and Section 2.14.1(a) above, Grantor will not use
and does not intend to use the Premises to generate, manufacture, refine.
transport, treat, store, handle or dispose of any Environmental Materials, PCBs,
lead paint or asbestos.

 

(2)       Compliance with Environmental Laws. Except to the extent of any
condition which existed prior to the date of this Security Instrument, Grantor
shall cause the Premises and the operations conducted on it to comply with any
and all Environmental Laws and orders of any governmental authorities having
jurisdiction under any Environmental Laws and shall obtain, keep in effect and
comply with all governmental permits and authorizations required by
Environmental Laws with respect to such operations.

 

(c)          Notices. Grantor shall immediately notify Grantee upon becoming
aware of any of the following:

 

(1) Any spill, release or disposal of a Hazardous Substance on any of the
Premises, or in connection with any of its operations if such spill, release or
disposal must be reported to any governmental authority under applicable
Environmental Laws.

 

(2) Any contamination, or imminent threat of contamination, of the Premises by
Hazardous Substances, or any violation of Environmental Laws in connection with
the Premises or the operations conducted on the Premises.

 



 Mortgage, Security Agreement and Fixture Filing  Page 6 

 



 

(3) Any order, notice of violation, fine or penalty or other similar action by
any governmental authority relating to Hazardous Substances or Environmental
Laws and the Premises or the operations conducted on the Premises.

 

(4) Any judicial or administrative investigation or proceeding relating to
Hazardous Substances or Environmental Laws and to the Premises or the operations
conducted on the Premises.

 

(5) Any matters relating to Hazardous Substances or Environmental Laws that
would give a reasonably prudent Grantee cause to be concerned that the value of
Grantee’s security interest in the Premises may be reduced or threatened or that
may impair, or threaten to impair, Grantor’ ability to perform any of its
obligations under this Security Instrument when such performance is due.

 

(d)          GRANTOR’ WAIVER AND INDEMNIFICATION. Notwithstanding anything to
the contrary contained in this Security Instrument, including but not limited to
this Section 2.14.1: (i) Grantor does not indemnify or agree to defend Grantee
for any environmental condition which existed prior to the date of recording of
this document regardless of when such condition is discovered or required to be
remediated; and (ii) Grantor shall not be liable for any damages, remediation or
claims resulting from any environmental condition which existed prior to the
date of recording of this document regardless of when such condition was
discovered or required to be remediated. Subject to the preceding sentence,
Grantor hereby agrees to and shall indemnify, defend, and hold harmless Grantee
and Grantee’s officers, directors, employees and agents, and Grantee’s
successors and assigns and their officers, directors, employees and agents from
and against any and all claims, demands, losses, liabilities, costs, fines,
penalties and expenses (including without limitation attorneys’ fees at trial
and on any appeal or petition for review, consultants’ fees, remedial action
costs, natural resource damages and diminution in value) arising on or after the
Effective Date: (a) out of or relating to any investigatory or remedial action
involving the Premises, the operations conducted on the Premises, or any other
operations of Grantor or any occupant and required by Environmental Laws or by
orders of any governmental authority having jurisdiction under any Environmental
Laws, including without limitation any natural resource damages, or (b) out of
or related to any noncompliance with or violation of Environmental Laws or any
applicable permits or approvals, or (c) on account of injury to Grantee or any
person whatsoever or damage to any property arising out of, in connection with,
or in any way relating to (i) the breach of any covenant, representation or
warranty contained in Section 2.14.1 of this Security Instrument, (ii) the
violation of any Environmental Laws, permits, authorizations or approvals, (iii)
the use, treatment, storage, generation, manufacture, transport, release, spill,
disposal or other handling of Environmental Materials on the Premises, or (iv)
the contamination of any of the Premises by, or the presence, release or
threatened release of, Environmental Materials by any means whatsoever
(explicitly including without limitation any presently existing contamination of
the Premises, whether or not previously disclosed to Grantee), or (d) out of or
relating to the removal or remediation of Environmental Materials or equipment
or improvements containing or formerly containing Environmental Materials,
including without limitation the reasonable costs of building or premises
repair, or temporal or spatial interruption or discontinuation of use or
occupancy of the Premises. Grantor’ obligations under this section shall survive
the termination of this Security Instrument and as set forth below in the
Survival section.

 



 Mortgage, Security Agreement and Fixture Filing  Page 7 

 

 

(e)           Payment: Full Recourse to Grantor. Grantee shall give Grantor
timely written notice of any indemnity obligation claim arising under Section
2.14.1. So long as Grantor is providing a defense and indemnity to Grantee,
Grantee shall not incur any further charges with regard to such claim. During
any period in which Grantor is failing to fulfill its obligations under Section
2.14.1(d) of this Security Instrument, Grantee shall have full recourse to
Grantor for Grantee’s obligations under Section 2.14.1(d) of this Security
Instrument as they become due to Grantee. Such liabilities, losses, claims,
damages and expenses shall be reimbursable to Grantee as Grantee’s obligations
to make payments with respect thereto are incurred, without any requirement of
waiting for the ultimate outcome of any litigation, claim or other proceeding,
and Grantor shall pay such liability, losses, claims, damages and expenses to
Grantee as so incurred within thirty (30) days after written notice from
Grantee. Grantee’s notice shall contain a brief itemization of the amounts
incurred to the date of such notice. In addition to any remedy available for
failure to pay periodically such amounts, such amounts shall thereafter bear
interest at the Note default rate.

 

(f)            Survival. The covenants contained in this Section 2.14.1 shall
survive for a period of five (5) years after the earliest to occur of the
following events: (A) the repayment of the Secured Obligations, (B) any
foreclosure of the Premises, and (C) any delivery of a deed in lieu of
foreclosure to Grantee or any successor of Grantee. The covenants contained in
this Section 2.14.1 shall be for the benefit of Grantee and any successor to
Grantee, as holder of any security interest in the Premises or the Secured
Obligations secured thereby, or as owner of the Premises following foreclosure
or the delivery of a deed in lieu of foreclosure.

 

2.15        Inspection. Grantor will permit Grantee, or its authorized agents,
at all reasonable times and with reasonable prior notice to enter and pass
through or over the Premises for the purpose of inspecting same.

 

2.16        Security Agreement. This Security Instrument shall be construed as a
security agreement under the Uniform Commercial Code with respect to the
security interests granted herein. Grantor warrants that the name and address of
the “Debtor” (which is Grantor), are as set forth in the introductory paragraph
of this Security Instrument; and a statement indicating the types, or describing
the items, of collateral is set forth hereinabove. Grantor warrants that
Grantor’ exact legal names are correctly set forth in the preamble of this
Security Instrument. Grantor will not, without providing thirty (30) days prior
written notice to Grantee and without filing such amendments to any previously
filed financing statements as Grantee may require, change its registered legal
name, be party to a merger, consolidation or other change in structure or use
any trade name other than the trade names set forth for Grantor in the Security
Agreement, or take any other action which would cause any financing statement to
become misleading or lose its perfected status or which would necessitate the
amendment, correction or re-filing of any financing statement.

 



 Mortgage, Security Agreement and Fixture Filing  Page 8 

 



 

ARTICLE III
Event of Default

 

3.1       An event of default (“Event of Default”) shall exist under the terms
of this Security Instrument upon the occurrence of an Event of Default under the
terms of the Note, or the failure of Grantor to perform any covenant, agreement
or obligation under this Security Instrument which has not been cured within
fifteen (15) days after written notice of default to Grantor with right to cure.

 

ARTICLE IV
Acceleration; Foreclosure

 

4.1       Acceleration of Secured Obligations. Upon the occurrence of an Event
of Default, the entire balance of all or any portion of the Secured Obligations,
including all accrued interest, shall, at the option of Grantee, become
immediately due and payable.

 

4.2       Foreclosure. Upon the occurrence of an Event of Default, Grantee may
foreclose the lien of this Security Instrument by judicial or nonjudicial
proceeding in a manner permitted by applicable law. If the Collateral or any
part thereof is sold at a foreclosure sale following a court-ordered judicial
foreclosure, the redemption period shall be one month instead of nine months, as
provided in NMSA 1978, § 39-5-19 NMSA. .

 

4.3       Proceeds of Sale. Following a foreclosure sale, the proceeds of such
sale shall, subject to applicable law, be applied in accordance with the Note
and this Security Instrument.

 

4.4       Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, Grantor or Grantor’
heirs, devisees, representatives, successors or assigns are occupying or using
the Premises, or any part thereof, each and all immediately shall become the
tenant of the purchaser at such sale, which tenancy shall be a tenancy from day
to day, terminable at the will of either landlord or tenant, at a reasonable
rental per day based upon the value of the property occupied, such rental to be
due daily to the purchaser; and to the extent permitted by applicable law, the
purchaser at such sale, notwithstanding any language herein apparently to the
contrary, shall have the sole option to demand possession immediately following
the sale or to permit the occupants to remain as tenants at will. In the event
the tenant fails to surrender possession of said property upon demand, the
purchaser shall be entitled to institute and maintain a summary action for
possession of the property (such as an action for forcible detainer) in any
court having jurisdiction.

 



 Mortgage, Security Agreement and Fixture Filing  Page 9 

 

 

ARTICLE V
Additional Rights and Remedies of Grantee

 

5.1      Rights Upon an Event of Default. Upon the occurrence of an Event of
Default, Grantee, immediately and without additional notice and without
liability therefor to Grantor and to the extent permitted by law, except for its
own gross negligence or willful misconduct, may do or cause to be done any or
all of the following: (a) take physical possession of the Premises; (b) enter
into contracts for the completion, repair and maintenance of the Improvements
thereon; (c) expend loan funds and any income derived from the Premises for
payment of any taxes, insurance premiums, assessments and charges for
completion, repair and maintenance of the Improvements, preservation of the lien
of this Security Instrument and satisfaction and fulfillment of any liabilities
or obligations of Grantor arising out of or in any way connected with the
construction of Improvements on the Premises whether or not such liabilities and
obligations in any way affect, or may affect, the lien of this Security
Instrument; (d) enter into leases demising the Premises or any part thereof; (e)
take such steps to protect and enforce the specific performance of any covenant,
condition or agreement in the Note or this Security Instrument, or to aid the
execution of any power herein granted; (f) generally, supervise, manage, and
contract with reference to the Premises as if Grantee were equitable owner of
the Premises; (g) seek the appointment of a receiver as provided in Section 5.2
below; (h) exercise any or all of the remedies available to a secured party
under the Uniform Commercial Code, including, but not limited to, selling,
leasing or otherwise disposing of any fixtures and personal property which is
encumbered hereby at public sale, with or without having such fixtures or
personal property at the place of sale, and upon such terms and in such manner
as Grantee may determine; (i) exercise any or all of the remedies of a secured
party under the Uniform Commercial Code with respect to the Intangible
Personalty; and (j) enforce any or all of the assignments or collateral
assignments made in this Security Instrument as additional security for the
Secured Obligations. Grantor also agrees that any of the foregoing rights and
remedies of Grantee may be exercised at any time upon the occurrence of an Event
of Default independently of the exercise of any other such rights and remedies,
and Grantee may continue to exercise any or all such rights and remedies until
the Event(s) of Default are cured or waived or until foreclosure and the
conveyance of the Premises or until the Secured Obligations are satisfied or
paid in full and all of Grantor’ commitments are terminated.

 

5.2      Appointment of Receiver. Upon the occurrence and continuance of an
Event of Default, Grantee as a matter of right shall be entitled to the
appointment of a receiver or receivers for all or any part of the Premises, to
take possession of and to operate the Premises, and to collect the rents,
issues, profits, and income thereof, all expenses of which shall become Secured
Obligations, whether such receivership be incident to a proposed sale (or sales)
of such property or otherwise, and without regard to the value of the Premises
or the solvency of any Person or Persons liable for the payment of any Secured
Obligations. Nothing herein is to be construed to deprive Grantee of any other
right, remedy or privilege it may have under the law to have a receiver
appointed. Any money advanced by Grantee in connection with any such
receivership shall be a demand obligation (which obligation Grantor hereby
promises to pay) owing by Grantor to Grantee pursuant to this Security
Instrument.

 

5.3      Waivers. No waiver of any Event of Default shall at any time thereafter
be held to be a waiver of any rights of Grantee stated anywhere in the Note or
this Security Instrument, nor shall any waiver of a prior Event of Default
operate to waive any subsequent Event(s) of Default. All remedies provided in
Note and this Security Instrument are cumulative and may, at the election of
Grantee, be exercised alternatively, successively, or in any manner and are in
addition to any other rights provided by law.

 



 Mortgage, Security Agreement and Fixture Filing  Page 10 

 

 

5.4         Protection of Premises. If Grantor fails to perform the covenants
and agreements contained in this Security Instrument, and such failure continues
beyond any applicable grace, notice and cure periods, except in the case of an
emergency in which event Grantee may act immediately, then Grantee may take such
actions, including, but not limited to, disbursements of such sums, as Grantee
in its sole reasonable discretion deems necessary to protect Grantee’s interest
in the Premises.

 

ARTICLE VI
Additional Rights of Grantor

 

6.1         Despite anything in this Security Instrument or the Note to the
contrary:

 

(a)       Grantor shall have the right to obtain from Grantee partial releases
of this Security Instrument with regard to any portion of the Premises upon
payment to Grantee of that percentage of the then unpaid principal balance of
the Note equal to the number of acres of land within the Land being released
divided by the number of acres of land within the Land then remaining encumbered
by this Security Instrument. Any prepayment made hereunder shall be credited
toward the next payment due under the Note and shall reduce such payment. In
addition, if the Grantor is required to dedicate or grant any portion of the
Premises to any public entity during the development process, Grantee, upon
written request by Grantor, shall release from this Security Instrument any such
portion of the Premises dedicated or granted to the public entity without any
payment on the Note.

 

(b)       Upon written request by Grantor, Grantee agrees to subordinate the
lien of this Security Instrument to the lien or liens of a loan or loans,
provided that the proceeds of such loan or loans are used solely to construct
(including without limitation design, approval, financing and other “soft” costs
associated therewith), within or serving the Land, subdivision infrastructure or
subdivision improvements that are required by a governmental authority with
proper jurisdiction as a condition of platting or development approval or that
are necessary or desirable to Grantor to fully develop a single family
residential development on the Land. Grantee agrees to use the subordination
form requested by the lender of such loan, unless such form is commercially
unreasonable.

 

ARTICLE VII
General Conditions

 

7.1         Terms. The singular used herein shall be deemed to include the
plural; the masculine deemed to include the feminine and neuter; and the named
parties deemed to include their heirs, successors and assigns. Capitalized terms
used herein and not otherwise defined shall have the respective meanings
ascribed to such terms in the Note.

 

7.2         Notices. All notices and other communications required or permitted
to be given hereunder shall have been duly given.

 

7.3         Severability. If any provision of this Security Instrument is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 



 Mortgage, Security Agreement and Fixture Filing  Page 11 

 

 

7.4          Headings. The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Security Instrument nor the intent of any provision hereof.

 

7.5          Conflicting Terms. In the event the terms and conditions of this
Security Instrument conflict with the terms and conditions of the Note, the
terms and conditions of this Security Instrument shall control and supersede the
provisions of the Note with respect to such conflicts.

 

7.6          Governing Law. This Security Instrument shall be governed by and
construed in accordance with the law of the state of New Mexico.

 

7.7          [Intentionally Omitted.]

 

7.8          WRITTEN AGREEMENT.

 

(a)       THE RIGHTS AND OBLIGATIONS OF GRANTOR AND GRANTEE SHALL BE DETERMINED
SOLELY FROM THIS WRITTEN SECURITY INSTRUMENT AND THE NOTE, AND ANY PRIOR ORAL OR
WRITTEN AGREEMENTS BETWEEN GRANTEE AND GRANTOR CONCERNING THE SUBJECT MATTER
HEREOF AND OF THE NOTE ARE SUPERSEDED BY AND MERGED INTO THIS SECURITY
INSTRUMENT AND THE NOTE.

 

(b)       THIS SECURITY INSTRUMENT AND THE NOTE MAY NOT BE VARIED BY ANY ORAL
AGREEMENTS OR DISCUSSIONS THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR
SUBSEQUENT TO THE EXECUTION OF THIS SECURITY INSTRUMENT OR THE NOTE.

 

(c)       THIS SECURITY INSTRUMENT AND THE NOTE REPRESENT THE FINAL AGREEMENTS
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

7.9          WAIVER OF JURY TRIAL. GRANTEE AND GRANTOR HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS
SECURITY INSTRUMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY
MADE BY GRANTEE AND GRANTOR, AND GRANTEE AND GRANTOR ACKNOWLEDGE THAT NO PERSON
ACTING ON BEHALF OF ANOTHER PARTY TO THIS AGREEMENT HAS MADE ANY REPRESENTATIONS
OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR
NULLIFY ITS EFFECT. GRANTEE AND GRANTOR FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS SECURITY INSTRUMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY
TO DISCUSS THIS WAIVER WITH COUNSEL.

 



 Mortgage, Security Agreement and Fixture Filing  Page 12 

 

 

7.10        Saving Clause. In the event of any inconsistencies between this
Section and any of the other terms and provisions of this Security Instrument,
the terms and provisions of this Section shall control and be binding. Grantor
is aware of the provisions of Section 58-6-5, New Mexico Statutes Annotated,
which, to the extent, if any, they apply to this transaction, provide that “A
contract, promise or commitment to loan money or to grant, extend or renew
credit or any modification thereof, in any amount greater than twenty-five
thousand dollars ($25,000), not primarily for personal, family or household
purpose, made by a financial institution shall not be enforceable unless in
writing and signed by the party to be charged or that party’s authorized
representative. . . .” To the extent, if at all, a court of competent
jurisdiction determines that NMSA 1978 § 56-7-1 applies to any indemnification
provisions in this Security Instrument, including certain types of insurance
coverage as set forth in NMSA 1978 § 56-7-1, such provisions shall not apply to
or extend to liability, claims, damages, losses or expenses, including
attorneys’ fees, arising out of bodily injury to persons or damage to property
caused by or resulting from, in whole or in part, the negligence, act or
omission of the indemnitee or additional insured, as the case may be, its
officers, employees or agents and shall further be limited, if required, by the
provisions of NMSA 1978 § 56-7-1B.

 

PROVIDED ALWAYS, and it is the intent and meaning of Grantor and Grantee, that
if the Secured Obligations shall be fully and finally paid and discharged, this
Security Instrument and all other commitments are terminated, then this Security
Instrument shall cease and be void, otherwise it shall remain in full force and
virtue.

 

[signature and acknowledgement follow this page]

 

 Mortgage, Security Agreement and Fixture Filing  Page 13 

 



 

IN WITNESS WHEREOF, Grantor has executed and delivered this Security Instrument
as of the Effective Date:

 

  GRANTOR:         lavender Fields, LLC   a New Mexico Limited Liability Company
        By: /s/ Carey A. Plant   Name: Carey A. Plant   Its: Vice President

 

ACKNOWLEDGEMENT

 



STATE OF NEW MEXICO )   )ss COUNTY OF SANDOVAL )

 

This instrument was acknowledged before me on June 15, 2020, by Carey A. Plant
as Vice President of LAVENDER FIELDS, LLC, a New Mexico Limited Liability
Company.

 

  /s/ Debra J. Torrez   Notary Public     My Commission Expires:          
[SEAL]  

 



 Mortgage, Security Agreement and Fixture Filing  Page 14 

 

 

EXHIBIT A

TO MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

Legal Description of the Land

 

Tracts "A", “B”, "C" and "D" of Meso Am, Bernalillo County, New Mexico, as the
same are shown and designated on the Plat thereof, filed in the office of the
County Clerk of Bernalillo County, New Mexico on October 22, 2013, in Plat Book
2013C, Page 119 as Document No. 2013116380, re-recorded November 4, 2013, in
Plat Book 2013C, Page 123 as Document No. 2013120726.

 



   

 

 

EXHIBIT B

TO MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

DESCRIPTION OF PERSONAL PROPERTY FOR FIXTURE FILING

 

1.       Real Property Rights, Appurtenances and Improvements. All present and
future structures, buildings, improvements and fixtures of any kind on the real
property described in the attached Exhibit A (the “Real Property”), which is
incorporated herein by this reference, as well as: (a) all appurtenances of the
Real Property and all rights in and to any streets, roads or public places, all
strips and gores of land lying between the Real Property and any other open or
proposed streets, roads, highways or alleys, and all easements, rights of way
and other hereditaments appurtenant to or relating to the Real Property, and all
minerals, oil, gas and other hydrocarbon substances on or under the surface of
the Real Property, as well as all development rights, permits, licenses, air
rights, water, water rights, and water stock relating to the Real Property and
all ditches and ditch rights related or appurtenant to the Real Property and all
water and sewer taps belonging to or in any way related to or appurtenant to the
Real Property; and (b) all trees and plants located on the Real Property, and
all renewals or replacements of any of the foregoing or articles in substitution
thereof; it being intended and agreed that all such items will be conclusively
considered to be part of the Real Property, whether or not attached or affixed
to the Real Property (the “Improvements”).

 

2.       Collateral. All right, title and interest in and to the following
described property and any and all products and proceeds thereof, now owned or
hereafter acquired (collectively, the “Collateral”):

 

(a)      General Intangibles. All general intangibles relating to design,
development, operation, management and use of the Real Property and construction
of the Improvements, including, but not limited to: (i) all names under which or
by which the Real Property or the Improvements may at any time be operated or
known, all rights to carry on business under any such names or any variants
thereof, and all goodwill in any way relating to the Real Property; (ii) all
permits, licenses, authorizations, variances, land use entitlements, approvals
and consents issued or obtained in connection with the construction, maintenance
or operation of the Improvements; (iii) all permits, licenses, approvals,
consents, authorizations, franchises and agreements issued or obtained in
connection with the use, occupancy or operation of the Real Property; (iv) all
rights as a declarant (or its equivalent) under any covenants, conditions and
restrictions or other matters of record affecting the Real Property; (v) all
materials prepared for filing or filed with any governmental agency; and (vi)
all rights under any contract in connection with the development, design, use,
operation, management and construction of the Real Property and/or the
Improvements;

 

(b)     Contracts. All construction, service, management, engineering,
consulting, leasing, architectural, design, landscape and other similar
contracts of any nature, as such may be modified, amended or supplemented from
time to time, concerning the design, construction, management, operation,
occupancy, use, and/or disposition of any portion of or all of the Real
Property;

 



   

 



 

(c)       Plans and Reports. All architectural, design and engineering drawings,
plans, specifications, working drawings, shop drawings, general conditions,
addenda, soil tests and reports, feasibility studies, appraisals, engineering
reports, environmental reports and similar materials relating to any portion of
or all of the Real Property and/or the Improvements and all modifications,
supplements and amendments thereto;

 

(d)       CC&R’s. All documents, instruments and agreements relating to, or in
any way connected with, the operation, control or development of the Real
Property and/or the Improvements, including, without limitation, any declaration
of covenants, conditions and restrictions and any articles of incorporation,
bylaws and other membership documents of any property owners association or
similar group (collectively, “CC&R’s”);

 

(e)       Declarant’s Rights. All of Grantor’s rights of every kind under or
pursuant to any CC&R’s now in effect or hereafter filed affecting the Real
Property and/or the Improvements, and any modifications thereof or supplements
thereto, and all of Grantor’s rights under or pursuant to any and all other
documents which may hereafter be executed or otherwise made effective with
respect to the creation of an association to govern or administer such
community, including, without limitation, all development rights, special
declarant rights, rights with respect to any design or architectural review
committees, and other rights of Grantor as declarant under any CC&R’s;

 

THIS FINANCING STATEMENT IS TO BE RECORDED IN THE REAL ESTATE RECORDS OF THE
COUNTY IN WHICH THE REAL PROPERTY IS LOCATED.

 



 

EXHIBIT B

to Mortgage, Security Agreement and Fixture Filing

  Page 2 

 